In an action for an accounting, defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County, dated July 10, 1974, as (1) denied his motion to strike certain interrogatories and (2) failed to grant his application pursuant to CPLR 3134 (subd. [b]) to extend his time to answer the interrogatories objected to but not stricken. Order modified by deleting from the decretal paragraph thereof the words "in its entirety” which are at the end of the provision that defendant’s motion is denied, and substituting therefor the following: "except that it is granted to the extent of (1) striking Interrogatories 17, 18, 20 and 36 and (2) changing Interrogatory 16 to read as follows: 16. At any time did defendant enter into any agreements with plaintiffs concerning work being done or to be done for any of plaintiffs’ clients regarding the prosecution of claims before the Foreign Claims Settlement Commission? If so, state when said *837agreements were entered into, by whom, and the terms thereof. Also state whether said agreements were oral or in writing. If in writing, set forth a copy thereof.” As so modified, order affirmed insofar as appealed from, without costs. Defendant shall answer the interrogatories within 20 days after entry of the order to be made hereon. Since plaintiffs have not yet established their right to an accounting, Interrogatories 17, 18 and 20, which seek details of the account, are improper (Rector, Churchwardens & Vestrymen of Church of Holy Trinity, Brooklyn v Munsell, 11 AD2d 698; Alderman v Eagle, 41 AD2d 641). Interrogatory 36 is improper since it is, in effect, repetitive of Interrogatory 14, which has been permitted to remain without change. Interrogatory 16 as propounded by plaintiffs is too broad. Martuscello, Acting P. J., Latham, Cohalan, Brennan and Munder, JJ., concur.